Citation Nr: 1429415	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-02 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether the severance of service connection for diabetic retinopathy was proper.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which severed service connection for diabetic retinopathy.

By way of background, the Board notes that the Veteran initially filed a claim for service connection for diabetic retinopathy in March 2005.  The RO granted service connection for diabetic retinopathy in an August 2005 rating decision.  The RO then severed service connection for diabetic retinopathy in a February 2006 rating decision.  In February 2007, the Veteran submitted a statement requesting "reconsideration" of the severance of service connection.  He requested that his statement be accepted as a notice of disagreement if service connection was not restored.  The Board finds that the February 2007 statement was a timely notice of disagreement with the February 2006 rating decision severing service connection.  However, the RO treated the February 2007 statement as a new claim for service connection for diabetic retinopathy and denied service connection in an April 2008 rating decision.  The Veteran submitted a May 2008 statement requesting "reconsideration" of the April 2008 rating decision.  The RO then issued an October 2008 rating decision denying service connection for diabetic retinopathy because no new and material evidence had been submitted.  In November 2008, the Veteran requested reconsideration of his claim for service connection, and the RO issued an April 2009 rating decision continuing to deny service connection for diabetic retinopathy.  Again, in June 2009, the Veteran requested that the RO reconsider his claim.  The RO issued another rating decision in February 2010 denying service connection for diabetic retinopathy.  The Veteran then submitted a notice of disagreement in June 2010.  The RO issued a January 2011 statement of the case, denying service connection for diabetic retinopathy.  The Veteran filed a substantive appeal later that month, and the RO issued a supplemental statement of the case in January 2013.

The Board notes that the RO has characterized the issue on appeal as entitlement to service connection for diabetic retinopathy, and, in some instances, whether new and material evidence has been received to reopen a claim for service connection for diabetic retinopathy.  However, the Board finds that the rating decision on appeal is the February 2006 rating decision, which severed service connection.  The Veteran submitted a timely notice of disagreement with that decision, which prevented that decision from becoming final.  Although the January 2011 statement of the case addressed the issue of entitlement to service connection for diabetic retinopathy, the Board finds that it reasonably encompasses the Veteran's claim for restoration of service connection for diabetic retinopathy.  Therefore, the Board has recharacterized the issue to more accurately reflect the benefit sought by the Veteran.

Finally, the Board notes that the Veteran initially requested a Travel Board hearing in his January 2009 substantive appeal.  However, in a July 2013 statement, the Veteran withdrew his Board hearing request.  Therefore, the Board finds that there is no hearing request pending at this time.  See 38 C.F.R. § 20.702(e) (2013).


FINDING OF FACT

The Veteran was not provided with appropriate notice of the proposed severance of service connection for diabetic retinopathy or afforded a 60-day period to appeal the proposed severance.


CONCLUSION OF LAW

As the RO's severance of service connection for diabetic retinopathy was not in accordance with law, restoration of service connection is warranted.  38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. §§ 3.105(d) (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to restore service connection for diabetic retinopathy constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

In an August 2005 rating decision, the Veteran was granted service connection for diabetic neuropathy with a 100 percent disability rating, effective March 23, 2005.  In a February 2006 rating decision, the RO severed service connection for diabetic retinopathy, finding that there was clear and unmistakable error in the original grant of service connection.  The RO noted that due process had not been provided because the severance did not result in a decrease in the Veteran's current combined 100 percent evaluation.  

Service connection will be severed only where the evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being upon the Government).  See 38 C.F.R. § 3.105(d) (2013); see also Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Daniels v. Gober, 10 Vet. App. 474 (1997).  When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  If additional evidence is not received within that period, final rating action will be taken.  38 U.S.C.A. §§ 5109A, 5112(b)(6) (West 2002); 38 C.F.R. § 3.105(d) (2013).  When VA seeks to sever service connection, the provisions of 38 C.F.R. § 3.105(d) impose the same burden of proof that is placed on a claimant who, pursuant to 38 C.F.R. § 3.105(a), seeks to have an unfavorable decision overturned, except that in making the determination of whether severance of service connection is proper, the review of the record is not limited to evidence that was before the RO at the time the original adjudication was made.  See 38 C.F.R. § 3.105(d); Baughmann v. Derwinski, 1 Vet. App. 563, 566 (1991); Stallworth, 20 Vet. App. at 488; Daniels, 10 Vet. App. at 480.

The Board finds that the RO did not comply with its notification obligations under 38 C.F.R. § 3.105(d).  The RO did not provide a rating decision proposing to sever service connection.  Furthermore, the Veteran was not advised of the action and informed that he could request a hearing and submit additional evidence.  As noted above, the RO provided no due process in severing service connection for diabetic retinopathy.  While the RO found that it was not required to comply with due process requirements because the Veteran's total combined rating was not reduced, the Board notes that, in contrast to a rating reduction, there is no distinction between cases where severance of service connection would result in a reduction of overall compensation payments.  See 38 C.F.R. § 3.105(d) & (e).  As the procedures required under 38 C.F.R. § 3.105(d) were not followed, the severance of service connection for diabetic retinopathy was improper, and service connection must be restored effective March 23, 2005.

Given the outcome warranted in view of this procedural defect, the Board need not address, from an evidentiary standpoint, the actual merits of the severance.


ORDER

Service connection for diabetic retinopathy is restored.



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


